DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 02 July 2021 is acknowledged.  The traversal is on the ground(s) that claims 8 and 9 as amended should be examined with Group I because they are now directed to compositions comprising a cover material as recited in claim 1.  This is not found persuasive because applicant’s remarks are based on the presently amended claims all depending on claim 1.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  Also, even with respect to the newly amended claims filed 02 July 2021, the prior art set forth below shows that the amended claims do not make a contribution over the prior art because the groups do not make a contribution over Tanahashi et al. as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 July 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “(base material layer)” and “(easily releasable layer)” render the claim indefinite because it is unclear whether these phrases are part of the claim or not due to the presence of the parenthesis.  For purposes of this office action, these phrases will be considered optional.  Examiner recommends deleting these phrases.
Regarding claim 3, the phrases “easy-peel layer can follow the blister” and “easy-peel layer can follow the absorbent layer” render the claim indefinite because it is 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al. (Machine Translation of JP 2009-012787 A).
Regarding claims 1-7 Tanahashi discloses a lid member (i.e. cover material) comprising a base layer (i.e. substrate layer), a barrier layer (i.e. skin layer present on the substrate layer side of the absorbent layer), a functional resin layer (i.e. absorbent layer), a high melting point resin layer (i.e. skin layer present on the easy-peel layer side of the absorbent layer) and a heat seal layer (i.e. easy-peel layer), wherein the functional resin layer (absorbent layer) may comprise a resin (i.e. absorbent layer resin) and an absorbent such as a zeolite (i.e. absorbent), wherein the heat seal layer may comprise a resin (i.e. easy-peel resin), such as ethylene acrylic acid copolymer, maleic anhydride modified polyethylene or ethylene vinyl acetate copolymer (i.e. acryl-modified polyolefin; ethylene-fatty acid vinyl copolymer) ([0001], [0006], [0013], [0018]-[0019], [0032]-[0035], [0038], [0040]-[0043] Fig. 3).  Given that no absorbent is required in the high melting point resin layer (skin layer), it is the examiner’s position that it does not contain an absorbent.  It would have been 
The recitation in the claims that when the cover material is “for blister packs” is merely an intended use. Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Tanahashi discloses a cover material as presently claimed, it is clear that the cover material of modified Tanahashi would be capable of performing the intended use, i.e. for blister packs, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 3, the recitation in the claims that when the cover material is “fused to a blister package…” is merely an intended use. Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claims 5 and 7, Tanahashi discloses that the heat seal layer may be 5 to 100 µm (i.e. overlapping 0.1 to 10 µm or 5 to 100 µm) ([0032]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782